Voto disidente
del Juez Asociado Señor Díaz Cruz al que se unen el Juez Presidente Señor Trías Monge y el Juez Aso-ciado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 16 de octubre de 1978
Disiento porque no hay relación causal entre la falta de cinturón y el tipo de lesión (latigazo) sufrida por la deman-dante, que no se origina con la propulsión del cuerpo hacia el frente y los lados, sino por la reacción contraria que obedece a la ley de física: a toda acción sigue una igual y opuesta reacción.
Tampoco hay vínculo de causa y efecto entre el estallido (blowout) y la colisión, toda vez que según relata la opinión de mayoría cuando sobrevino el impacto, el vehículo de la demandante se hallaba ya en un carril libre de tránsito.
Los daños sufridos por la demandante fueron graves y grave también la negligencia de quien abandonó su carril para impactarla. La opinión mayoritaria le imputa 25% de culpa a la demandante por viajar con gomas desgastadas y para ello habría que inferir que fue ésa la causa del estallido {blowout). Aun así infiriendo, ya el estallido quedaba rele-gado a incidente remoto cuando el demandado chocó la parte posterior del vehículo de la demandante. Se había roto el hilo de causalidad por lo que el estallido no fue causa contribu-yente del daño, ni próxima, ni eficiente, ni inmediata. No debe ella, por tanto, sufrir por tal concepto disminución al-guna en la indemnización concedida que es modesta, conside-rando las consecuencias de impedimento físico y sufrimiento que conturba su existencia.